Citation Nr: 1827235	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected right ankle fracture residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1996 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued the 10 percent disability rating for residuals of a right ankle fracture.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in September 2015.  A copy of the transcript has been reviewed and associated with the claims file.  

This matter was before the Board in December 2015, at which time it was remanded for additional evidentiary development, including obtaining updated VA and private treatment records and a VA examination to assess the severity of the Veteran's right ankle disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the December 2015 remand instructions, the Board requested the RO to obtain and associate with the claims file the Veteran's updated VA treatment records from June 2014 to the present.  To date, the Veteran's updated VA treatment records have not been associated with the claims file.  Accordingly, a remand is necessary in order to obtain the Veteran's updated VA treatment records and any additional relevant private treatment records.  

Pursuant to the Board's remand instructions, a VA examination was performed in February 2016.  The Veteran reported flare-ups of his right ankle pain with increased use such as walking more than 5000 steps and prolonged driving.  The examiner indicated that functional ability would be limited during flare-ups but that she was not able to describe his flare-ups in terms of range of motion because it would call for speculation as a flare-up was not present at the time of the examination.

A recent decision issued by the United States Court of Appeals for the Veterans' Claims (CAVC) addressed what constitutes an adequate explanation of an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  In addition, the Board's remand instructions requested the examiner to assess any additional functional impairment during flare-ups in terms of the degree of additional range of motion loss.  

Accordingly, given that the examiner failed to comply with the Board's remand instructions and in light of the recent decision in Sharp, the Board finds that a new VA examination is warranted on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from June 2014 to the present.  

2.  Ask the Veteran to identify any treatment related to his right ankle disability, including private treatment from Dr. D.  Forward any appropriate releases to the Veteran and ask him to sign and return.  Upon receipt of any signed releases, forward to the appropriate medical providers and request the pertinent records.  All requests and responses to obtain records should be associated with the claims file.  

3.  After completion of #'s 1 and 2, schedule the Veteran for a VA examination to determine the nature and severity of his right ankle disability.  The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  

Complete range of motion testing should be accomplished and the examiner should note the point at which there is pain on motion, if any.  Specifically, active and passive range of motion testing as well as weight-bearing and non-weight-bearing testing must be conducted, and if possible, with the range of the opposite undamaged joint (left ankle).  If possible, the examiner should indicate how far back (i.e., one year, two years, etc.) these results would apply.  The examiner should describe the severity of such limitation of motion (i.e., moderate or marked).  

The examiner should also note any additional loss of function with repetition due to factors such as pain, weakness, fatigability, and pain on movement.  The extent of additional limitation should be expressed in degrees.  

The examiner is advised that the Veteran has reported flare-ups throughout the pertinent time of this appeal (December 2011 to the present) and he or she must express an opinion on whether the flare-ups are associated with additional functional loss.  If so, he or she should estimate the degree of lost motion during such flare-ups.  The examiner may indicate the degree of confidence that they place on their estimate, on a scale of 1 to 5, with 1 being least confident and 5 being most confident.

The examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees cannot be given.  Any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large and not the insufficient knowledge of the examiner.  

Further, the examiner should note the presence, or absence, of (i) ankylosis of the right ankle, including whether ankylosis of the ankle in plantar flexion is less than 30 degrees, between 30 degrees and 40 degrees, or more than 40 degrees, or whether ankylosis of the ankle in dorsiflexion is between 0 degrees and 10 degrees, or at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity; (ii) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (iii) malunion of the os calcis or astragalus, noting marked or moderate deformity; and (iv) astragalectomy.  

The examiner is also to provide an opinion as to whether the right ankle disability causes loss or permanent loss of use of the right foot.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




